
	

114 HR 2245 IH: To require the Federal Trade Commission to consider including Smart Grid capability on Energy Guide labels for products.
U.S. House of Representatives
2015-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2245
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2015
			Mrs. Ellmers of North Carolina (for herself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Federal Trade Commission to consider including Smart Grid capability on Energy Guide
			 labels for products.
	
	
 1.Inclusion of Smart Grid capability on Energy Guide labelsSection 324(a)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6294(a)(2)) is amended by adding the following at the end:
			
				(J)
 (i)Not later than 1 year after the date of enactment of this subparagraph, the Commission shall initiate a rulemaking to consider making a special note in a prominent manner on any Energy Guide label for any product that includes Smart Grid capability that—
 (I)Smart Grid capability is a feature of that product; (II)the use and value of that feature depend on the Smart Grid capability of the utility system in which the product is installed and the active utilization of that feature by the customer; and
 (III)on a utility system with Smart Grid capability, the use of the product’s Smart Grid capability could reduce the customer’s cost of the product’s annual operation by an estimated dollar amount range representing the result of incremental energy and electricity cost savings that would result from the customer taking full advantage of such Smart Grid capability.
 (ii)Not later than 3 years after the date of enactment of this subparagraph, the Commission shall complete the rulemaking initiated under clause (i)..
		
